NUMBERS 13-11-00375-CV AND 13-11-00376-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


       IN RE GOLDEN CORRAL CORPORATION AND DAVID URIBE


                           On Petition for Writ of Mandamus.



                            MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1
        Relators, Golden Corral Corporation and David Uribe, filed petitions for writ of

mandamus on June 15, 2011. Relators have now filed motions to dismiss these original

proceedings on grounds that the trial court has entered an order dismissing this matter

and the petitions for writ of mandamus are now moot. The Court, having examined and

fully considered the motions to dismiss, is of the opinion that the motions should be




1
  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not required
to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
granted. Accordingly, we GRANT the motions to dismiss and DISMISS these original

proceedings without regard to the merits.

                                                             PER CURIAM



Delivered and filed the
20th day of October, 2011.




                                            2